 In the Matter of R. C.A. MANUFACTURING COMPANY,INC.andINTER-,NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS B-957Case No. R-154.CERTIFICATION OF REPRESENTATIVESJanuary 0, 1940On October 28, 1939, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in the,above-entitled proceedings.'Pursuant to the Direction of Electionan election by secret ballot was conducted on November 14 and 15,1939, under the direction and supervision of the Regional Director forthe Fourth Region (Philadelphia, Pennsylvania).On November 18,1939, the Regional Director acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series 2,issued and duly served upon the parties an Election Report.As to the balloting and its results, the Regional Director reported asfollows :Total eligible voters_______________________________________8491Total number of ballots cast_______________________________7496Total number of votes cast for the International Brotherhoodof Electrical Workers B-957(A. F. of L.) ----------------- 1035Total number of votes cast for the United Electrical Radioand Machine Workers of America, Local103 (C. I.0.) -----6294Total number of votes cast for neither______________________127Total number of blank ballots_____________________________12Total number of void ballots______________________________20Total number of challenged ballots________________________8Thereafter, on November 27, 1939, International Brotherhood ofElectricalWorkers B-957 filed with the Regional Director Objectionsto the conduct of the ballot.Pursuant to Article III, Section 9, ofsaid Rules and Regulations, the Regional Director investigated thematters contained in the Objections of International Brotherhoodof Electrical Workers B-957, prepared a Report on Objections, datedDecember 14, 1939, based upon such investigation, duly served copiesof his Report upon the parties, and forwarded the Election Report,Objections, and Report on Objections to the Board. In his Reporton Objections the Regional Director found that the election had been'16 N. L.R. B. 883.19 N. L.R. B., No. 5.24 R. C. A. MANUFACTURING COMPANY, INC.25honestly and fairly conducted and concluded that the objections werewithout merit.The Board has considered the Objections and theReport on Objections and finds that the Objections do notraise sub-stantial and material issues with respect to the conduct of the ballot.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,IT Is HEREBY CERTIFIEDthat United Electrical Radio and MachineWorkers of America, Local 103, affiliated with the Congress of Indus-trialOrganizations, has been selected by a majority of the hourlypaid employees employed in the production department, the model-making shop (Division No. 77), in the engineering department, andthe office-service division (Division No. 03), of R. C. A. ManufacturingCompany, Inc., at its Camden, New Jersey, plant, exclusive of allsupervisory employees down through and including working groupleaders, all clerical employees wherever located, all lunch club sectionemployees, process engineers, watchmen, and guards, as their repre-sentative for the purposes of collective bargaining, and that, pursuantto Section 9 (a) of the Act, United Electrical Radio and MachineWorkers of America, Local 103, is the exclusive representative of allsuch employees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.